UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 14, 2014 DIVERSIFIED RESOURCES. INC. (Exact name of registrant as specified in its charter) Nevada None 98-0687026 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 1789 W. Littleton Blvd. Littleton, CO 80120 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (303) 797-5417 N/A (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR240.13e-4(c)) 1 This Current Report on Form8-K/A amends and supplements the Current Report on Form8-K of Diversified Resources, Inc. (“Diversified”), filed with the Securities and Exchange Commission on October14, 2014 (the “Form8-K”), which reported under Item2.01 the completion of a business combination with BIYA Operators, Inc. (“BIYA”). This amendment is filed to provide the financial statements of BIYA and the pro forma financial information of Diversified for such transaction as required by Item9.01. Except as set forth below, all Items of the previously filed Form8-K are unchanged. Item9.01 Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired The audited financial statements of BIYA for the nine months ended September 30, 2014, and year ended December31, 2013, are filed as Exhibit99.1. (b) Pro Forma Financial Information The unaudited pro forma condensed consolidated balance sheet as of July31, 2014, the unaudited pro forma condensed consolidated statement of operations for the year ended October31, 2013, and the unaudited pro forma condensed consolidated statement of operations for the nine months ended July31, 2014 of Diversified, and the related notes, are filed as Exhibit99.2. (d) Exhibits ExhibitNo. Description The audited financial statements of BIYA Operators, Inc. for the nine months ended September 30, 2014 and year ended December31, 2013. The unaudited pro forma condensed consolidated balance sheet as of July31, 2014, the unaudited pro forma condensed consolidated statement of operations for the year ended October31, 2013, and the unaudited pro forma condensed consolidated statement of operations for the nine months ended July31, 2014 of Diversified, and the related notes. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 13, 2015 DIVERSIFIED RESOURCES, INC. By: /s/Paul Laird Paul Laird, Chief Executive Officer 3
